293 N.J. Super. 260 (1996)
680 A.2d 765
ALLYN HERNANDEZ, M.D., PLAINTIFF-RESPONDENT,
v.
OVERLOOK HOSPITAL, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued June 4, 1996.
Decided June 19, 1996.
Before Judges PRESSLER and WEFING.
James E. Patterson, argued the cause, for appellant (Greenbaum, Rowe, Smith, Ravin, Davis & Himmel, attorneys; Mr. Patterson and David E. Schwartz, on the brief).
Christopher J. Carey, argued the cause, for respondent (Tompkins, McGuire & Wachenfeld, attorneys; Mr. Carey, of counsel; Mary Anne McConeghy, on the brief).
PER CURIAM.
The judgment of the Superior Court of New Jersey, Chancery Division, Union County, is affirmed substantially for the reasons set forth in the opinion of Hon. Frederick C. Kentz, Jr., reported at 291 N.J. Super. 462, 677 A.2d 811 (Ch.Div. 1995), and the stay pending appeal heretofore ordered by this court is vacated.
Affirmed.